996 F.2d 1219
144 L.R.R.M. (BNA) 2520
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ALTO-SHAMM, INCORPORATED, Respondent.
No. 92-3212.
United States Court of Appeals, Seventh Circuit.
Argued March 31, 1993.Decided June 14, 1993.

1
Before BAUER, Chief Judge, EASTERBROOK, Circuit Judge, THOMAS M. REALVEY, Senior Circuit Judge*.

Order

2
Despite the protections of the National Labor Relations Act, 29 U.S.C. § 151, et seq., companies may discharge employees who engage in "specific strike misconduct" if the companies can prove which employees participated.   NLRB v. Augusta Bakery Corp., 957 F.2d 1467, 1477 (7th Cir.1992).   But a "discharge is ... unlawful if the evidence supports a finding that no misconduct occurred, notwithstanding the employer's good faith belief that it did occur."   Id.  We respect fact findings made by the National Labor Relations Board if they "are supported by substantial evidence on the record as a whole."   Id. at 1471.   In this case, the record as a whole amply supports the Board's findings that James Jaeger and Scott Westfhal did not engage in strike misconduct that justifies any denial of reinstatement.


3
ENFORCED.



*
 Of the Fifth Circuit, sitting by designation